Exhibit 10.1

 

SEPARATION AGREEMENT AND RELEASE

 

This SEPARATION AGREEMENT AND RELEASE (the “Agreement”) is made by and between
Michael S. Wyzga (the “Executive”) and Radius Health, Inc., a Delaware
corporation (the “Company”) (collectively, referred to as the “Parties” or
individually referred to as a “Party”).  Capitalized terms used but not defined
in this Agreement shall have the meanings set forth in the Employment Agreement
(as defined below).

 

WHEREAS, the Parties have previously entered into that certain letter agreement,
dated as of December 1, 2011 (the “Employment Agreement”), that certain
Confidentiality and Non-Competition Agreement, dated as of December 1, 2011 (the
“Non-Compete Agreement”), and that certain letter agreement regarding advisory
services, dated as of November 11, 2013 (the “Letter Agreement”); and

 

WHEREAS, in connection with the Executive’s termination of employment with the
Company or a subsidiary or affiliate of the Company effective November 11, 2013
(the “Termination Date”), the Parties wish to resolve any and all disputes,
claims, complaints, grievances, charges, actions, petitions, and demands that
the Executive may have against the Company and any of the Releasees (as defined
below), including, but not limited to, any and all claims arising out of or in
any way related to the Executive’s employment with or separation from the
Company or its subsidiaries or affiliates but, for the avoidance of doubt,
nothing herein will be deemed to release (i) any of the Executive’s rights or
remedies in connection with Executive’s ownership of equity securities of the
Company that are vested as of the Effective Date (as defined in Section 8 below)
or to the extent that such equity securities may become vested following the
Effective Date under the terms of the Letter Agreement, (ii) the Executive’s
rights under the terms of this Agreement or (iii) the Executive’s right to
indemnification by the Company or any of its affiliates pursuant to contract or
applicable law (collectively, the “Retained Claims”).

 

NOW, THEREFORE, in consideration of the severance payments described in clauses
(i) through (iv) of the subsection of the Employment Agreement on page 3 thereof
titled “Termination without Cause or for Good Reason” (collectively, the
“Severance Payments”), which, pursuant to the Employment Agreement, are
conditioned on the Executive’s execution and non-revocation of this Agreement,
and in consideration of the mutual promises made herein, the Company and the
Executive hereby agree as follows:

 

1.             Termination.  The Parties acknowledge that the Executive’s
employment with the Company terminated on the Termination Date.  As of the
Termination Date, the Executive no longer serves as a member of the Board of
Directors of the Company or any of its subsidiaries or as President and Chief
Executive Officer of the Company or in any officer or other position with the
Company or any of its subsidiaries.  Effective as of the Termination Date,
Executive ceased to exercise or convey any authority (actual, apparent, or
otherwise) on behalf of, the Company and its subsidiaries.

 

2.             Severance Payments; Accrued Obligations.  Subject to the
effectiveness of this Agreement, the Company agrees to provide the Executive
with the Severance Payments, payable at the times set forth in, and subject to
the terms and conditions of, the Employment Agreement,

 

--------------------------------------------------------------------------------


 

notwithstanding that the Executive’s termination of employment has been effected
by the Executive without Good Reason.  In addition, to the extent not already
paid, and subject to the terms and conditions of the Employment Agreement, the
Company shall pay or provide to the Executive the Accrued Obligations, subject
to and in accordance with the terms of the Employment Agreement.

 

3.             Release of Claims.  The Executive agrees that, other than with
respect to the Retained Claims, the foregoing consideration represents
settlement in full of all outstanding obligations owed to the Executive by the
Company, any of its direct or indirect subsidiaries and affiliates, and any of
its or their current and former officers, directors, equity holders, managers,
employees, agents, investors, attorneys, shareholders, administrators,
affiliates, benefit plans, plan administrators, insurers, trustees, divisions,
and subsidiaries and predecessor and successor corporations and assigns
(collectively, the “Releasees”).  The Executive, on his own behalf and on behalf
of any of the Executive’s affiliated companies or entities and any of the
Executive’s or their respective heirs, family members, executors, agents, and
assigns, other than with respect to the Retained Claims, hereby and forever
releases the Releasees from, and agrees not to sue concerning, or in any manner
to institute, prosecute, or pursue, any claim, complaint, charge, duty,
obligation, or cause of action relating to any matters of any kind, whether
presently known or unknown, suspected or unsuspected, that the Executive may
possess against any of the Releasees arising from any omissions, acts, facts, or
damages that have occurred up until and including the Effective Date, including,
without limitation:

 

(a)           any and all claims relating to or arising from the Executive’s
employment  or service relationship with the Company or any of its direct or
indirect subsidiaries or affiliates and the termination of that relationship;

 

(b)           any and all claims relating to, or arising from, the Executive’s
right to purchase, or actual purchase of any shares of stock or other equity
interests of the Company or any of its affiliates, including, without
limitation, any claims for fraud, misrepresentation, breach of fiduciary duty,
breach of duty under applicable state corporate law, and securities fraud under
any state or federal law;

 

(c)           any and all claims for wrongful discharge of employment;
termination in violation of public policy; discrimination; harassment;
retaliation; breach of contract, both express and implied; breach of covenant of
good faith and fair dealing, both express and implied; promissory estoppel;
negligent or intentional infliction of emotional distress; fraud; negligent or
intentional misrepresentation; negligent or intentional interference with
contract or prospective economic advantage; unfair business practices;
defamation; libel; slander; negligence; personal injury; assault; battery;
invasion of privacy; false imprisonment; conversion; and disability benefits;

 

(d)           any and all claims for violation of any federal, state, or
municipal statute, including, but not limited to, Title VII of the Civil Rights
Act of 1964; the Civil Rights Act of 1991; the Rehabilitation Act of 1973; the
Americans with Disabilities Act of 1990; the Equal Pay Act; the Fair Credit
Reporting Act; the Age Discrimination in Employment Act of 1967; the Older
Workers Benefit Protection Act; the Employee Retirement Income

 

2

--------------------------------------------------------------------------------


 

Security Act of 1974; the Worker Adjustment and Retraining Notification Act; the
Family and Medical Leave Act; the Sarbanes-Oxley Act of 2002;

 

(e)           any and all claims for violation of the federal or any state
constitution;

 

(f)            any and all claims arising out of any other laws and regulations
relating to employment or employment discrimination;

 

(g)           any claim for any loss, cost, damage, or expense arising out of
any dispute over the non-withholding or other tax treatment of any of the
proceeds received by the Executive as a result of this Agreement; and

 

(h)           any and all claims for attorneys’ fees and costs.

 

The Executive agrees that the release set forth in this section shall be and
remain in effect in all respects as a complete general release as to the matters
released.  This release does not release the Retained Claims and claims that
cannot be released as a matter of law, including, but not limited to, the
Executive’s right to file a charge with or participate in a charge by the Equal
Employment Opportunity Commission, or any other local, state, or federal
administrative body or government agency that is authorized to enforce or
administer laws related to employment, against the Company (with the
understanding that the Executive’s release of claims herein bars the Executive
from recovering such monetary relief from the Company or any Releasee), claims
for unemployment compensation or any state disability insurance benefits
pursuant to the terms of applicable state law, claims to continued participation
in certain of the Company’s group benefit plans pursuant to the terms and
conditions of COBRA and claims to any benefit entitlements vested as the date of
separation of the Executive’s employment, pursuant to written terms of any
employee benefit plan of the Company or its affiliates.

 

4.             Non-Compete Agreement.  The Executive shall continue to be bound
by the terms of the Non-Compete Agreement.

 

5.             Acknowledgment of Waiver of Claims under ADEA.  The Executive
understands and acknowledges that the Executive is waiving and releasing any
rights the Executive may have under the Age Discrimination in Employment Act of
1967 (“ADEA”), and that this waiver and release is knowing and voluntary.  The
Executive understands and agrees that this waiver and release does not apply to
any rights or claims that may arise under the ADEA after the Effective Date of
this Agreement.  The Executive understands and acknowledges that the
consideration given for this waiver and release is in addition to anything of
value to which the Executive was already entitled.  The Executive further
understands and acknowledges that the Executive has been advised by this writing
that:  (a) the Executive should consult with an attorney prior to executing this
Agreement; (b) the Executive has 21 days within which to consider this
Agreement; (c) the Executive has 7 days following the Executive’s execution of
this Agreement to revoke this Agreement pursuant to written notice to the
Secretary of the Company; (d) this Agreement shall not be effective until after
the revocation period has expired; and (e) nothing in this Agreement prevents or
precludes the Executive from challenging or seeking a determination in good
faith of the validity of this waiver under the ADEA, nor does it impose any
condition precedent, penalties, or costs for doing so, unless specifically
authorized by federal law.  In the

 

3

--------------------------------------------------------------------------------


 

event the Executive signs this Agreement and returns it to the Company in less
than the 21 day period identified above, the Executive hereby acknowledges that
the Executive has freely and voluntarily chosen to waive the time period
allotted for considering this Agreement.

 

6.             Severability; Successors.  In the event that any provision or any
portion of any provision hereof or any surviving agreement made a part hereof
becomes or is declared by a court of competent jurisdiction or arbitrator to be
illegal, unenforceable, or void, this Agreement shall continue in full force and
effect without said provision or portion of provision. This Agreement shall
inure to the benefit of and be binding upon the Company and its successors and
assigns.

 

7.             No Oral Modification.  This Agreement may only be amended in a
writing signed by the Executive and a duly authorized officer of the Company.

 

8.             Effective Date.  The Executive has until the later of 7 days
after the Executive signs this Agreement or the Termination Date to revoke this
Agreement by delivering written notice of such revocation to the Chairman of the
Company’s Board of Directors.  This Agreement will become effective on the later
of the 1st day after the Termination Date or the 8th day after the Executive
signed this Agreement, so long as it has not been revoked by the Executive (the
“Effective Date”).

 

9.             Governing Law; Dispute Resolution.  This Agreement shall be
subject to the provisions of the section of the Employment Agreement on page 6
thereof titled “Applicable Law; Arbitration”.

 

10.          Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one instrument.

 

11.          Voluntary Execution of Agreement.  The Executive understands and
agrees that the Executive executed this Agreement voluntarily, without any
duress or undue influence on the part or behalf of the Company or any third
party, with the full intent of releasing all of the Executive’s claims against
the Company and any of the other Releasees.  The Executive acknowledges that: 
(a) the Executive has read this Agreement; (b) the Executive has not relied upon
any representations or statements made by the Company that are not specifically
set forth in this Agreement; (c) the Executive has been represented in the
preparation, negotiation, and execution of this Agreement by legal counsel of
the Executive’s own choice or has elected not to retain legal counsel; (d) the
Executive understands the terms and consequences of this Agreement and of the
releases it contains; and (e) the Executive is fully aware of the legal and
binding effect of this Agreement.

 

[signature page follows]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the respective
dates set forth below.

 

 

 

EXECUTIVE

 

 

 

 

 

 

Dated:

November 11, 2013

/s/ Michael S. Wyzga

 

 

Michael S. Wyzga

 

 

 

 

RADIUS HEALTH, INC.

 

 

 

 

 

 

 

 

Dated:

November 11, 2013

By:

/s/ Kurt C. Graves

 

 

 

Kurt C. Graves, Chairman of the Board

 

--------------------------------------------------------------------------------